DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 April 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-10, 13, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wegerer et al. (US 5,597,537).
Regarding claim 7, the reference Wegerer et al. discloses a circulating fluidized bed apparatus, suitable for dehydrogenation of alkanes, comprising a riser reactor (16’), a separator (10’) coupled to the riser reactor (16’), a regenerator (56) coupled to the separator (10’), a withdrawal well (59) disposed downstream to the regenerator (56) via a conduit (i.e., an internal riser, not shown in Fig. 2) to receive hot regenerated catalyst from the regenerator (56) (see col. 11, lines 39-47; Fig. 2), and a vessel (52) connected to the withdrawal well (59) through a transfer line (18’) (see col. 11, lines 28-65; Fig. 2), at least one gas distributor (70, 84) of the vessel (52) being configured to introduce a gaseous feedstream suitable for conducting a secondary reaction within the vessel (52) (see col. 12, line 56 to col. 13, line 16; Fig. 2). The reference Wegerer et al. further discloses that a second end (66) of the riser reactor (16’) is submerged in a fluidized bed of catalyst in the vessel (52) (see col. 12, line 56 to col. 13, line 16; Fig. 2). Thus, as no structural distinction is seen between the vessel recited the instant claim and the vessel (52) of Wegerer et al., the vessel (52) of Wegerer et al. is considered suitable to: receive hot regenerated catalyst free of oxygen from the withdrawal well (59); and pre-treat the catalyst with a reducing gas introduced through the at least one gas distributor (70, 84) of the vessel (52) to regulate the oxidation state of metals on the catalyst before reintroducing the catalyst to the second end (66) of the riser reactor (16’) (see col. 12, line 56 to col. 13, line 16; Fig. 2).
Regarding claim 8, as no structural distinction is seen between the instantly claimed circulating fluidized bed apparatus and the circulating fluidized bed apparatus of Wegerer et al., the circulating fluidized bed apparatus of Wegerer et al. is considered suitable to accommodate a pre-heated alkane feed stream and a catalyst for dehydrogenation reaction (see col. 10, lines 10-30; col. 11, lines 28-65; Fig. 2).
Regarding claim 9, the reference Wegerer et al. discloses the circulating fluidized bed apparatus, wherein the separator (10’) comprises: a riser termination device (30) for disengaging the catalyst and hydrocarbons; a set of cyclones (32) for separation of the catalyst and hydrocarbon vapors; and a stripper (38) for stripping out entrapped hydrocarbons from the catalyst by using a stripping media (see col. 10, lines 31-67; Fig. 2).
Regarding claim 10, the reference Wegerer et al. discloses the circulating fluidized bed apparatus, wherein the regenerator (56) is suitable to: receive the spent catalyst from the separator (10’) after hydrocarbon removal through a first standpipe (42’) at a rate controlled by a slide valve (46’) in the first standpipe (42’); and facilitate regeneration of catalyst by burning the coke deposited on the catalyst and heating the catalyst to a desired temperature (see col. 11, lines 39-59; Fig. 2).
Regarding claim 13, the reference Wegerer et al. discloses that the circulating fluidized bed apparatus, wherein the at least one gas distributor (70, 71, 84) of suitable size and design is located at varying height at the bottom of the vessel (52) (see col. 12, line 56 to col. 13, line 16; Fig. 2).
Regarding claim 14, the reference Wegerer et al. discloses that the circulating fluidized bed apparatus comprises at least one feed injector (17’) disposed above the vessel (52) (see col. 12, lines 26-33; Fig. 2).
Regarding claim 20, as no structural distinction is seen between the vessel recited in the instant claim and the vessel (52) of Wegerer et al., the vessel (52) of Wegerer et al. is considered suitable to pre-treat the catalyst with a reducing gas for a time period of 2 to 6 minutes, as recited in the instant claim (see col. 10, lines 10-30; col. 11, lines 28-65; Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wegerer et al. as applied to claim 1 above, and further in view of Stine et al. (US 3,844,973).
Regarding claim 11, the reference Wegerer et al. discloses that the withdrawal well (59) is adapted to receive the hot regenerated catalyst from the regenerator (56) (see col. 11, lines 39-59; Fig. 2). The reference Wegerer et al. is, however, silent with respect to having the withdrawal well adapted to remove air from one or more pores of the hot regenerated catalyst using steam or nitrogen. However, as evidenced by the reference Stine et al. (see col. 6, lines 1-18; Figs. 1-3), it is typical in the art to strip hot regenerated catalyst using a stripping medium such as steam to remove from the regenerated catalyst (6) adsorbed and interstitial regeneration gas prior to being returned to a reaction zone (see col. 6, lines 1-18; Figs. 1-3). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to similarly have the withdrawal well (59) of Wegerer et al. adapted to remove air from one or more pores of the hot regenerated catalyst using steam or nitrogen because, as evidenced by the reference Stine et al. (see col. 6, lines 1-18; Figs. 1-3), it is typical in the art to strip hot regenerated catalyst using a stripping medium such as steam to remove from the hot regenerated catalyst adsorbed and interstitial regeneration gas prior to being returned to a reaction zone (see col. 6, lines 1-18; Figs. 1-3). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wegerer et al. as applied to claim 1 above, and further in view of Zenz (US 3,826,738).
Regarding claim 12, the reference Wegerer et al. is silent with respect to having a plug valve disposed at the bottom of the vessel to regulate a flow of the catalyst into the riser reactor. However, as evidence by the reference Zenz (see col. 3, lines 10-14; Fig. 1), it is typical in the art to utilize a plug valve (42) for regulating a flow of catalyst into a riser reactor (12). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to similarly provide a plug valve at the bottom of the vessel (52) of Wegerer et al. in order to regulate a flow of the catalyst into the riser reactor (16’), as doing so would amount to nothing more than a use of a known device for its intended use in a known environment to accomplish an entirely expected result.
Response to Arguments
Applicant's arguments filed on 4 April 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the reference Wegerer et al. nowhere discloses addition of any reducing gas such as hydrogen, methane, flue gas, and dry gas for pre-treating the catalyst to regulate oxidation state of metals on the catalyst (see Remarks, page 8, lines 18-23; page 11, lines 5-8), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The examiner asserts that vessel 52 of the reference Wegerer et al., which has been equated to the vessel recited in claim 7, is capable of performing the intended function of pre-treating catalyst transferred into the vessel 52 with a reducing gas such as hydrogen, methane, flue gas, and dry gas introduced through the at least one gas distributor 70, 84 of the vessel 52 to regulate oxidation state of metals on the catalyst before reintroducing the catalyst to a second end 66 of the riser reactor 16’, since the reference Wegerer et al. teaches that vessel 52 may operate as a secondary reactor by charging a secondary feed gas such as air, steam, or other feedstreams through the at least one gas distributor 70, 84 of the vessel 52 (see col. 13, lines 2-16; Fig. 2).
	Applicant also states that amended independent claim 7 recites “a withdrawal well disposed downstream to the regenerator via a conduit to receive hot regenerated catalyst from the regenerator” and argues that this feature is not anticipated by the reference Wegerer et al. In support of this argument (see Remarks, page 12, lines 8-25), Applicant, referring to the reference Wegerer et al. col. 11, lines 45-60, incorrectly state that the lower combustor 56 is connected to the upper disengaging zone 59 through an internal riser 62 and the flow from combustor 56 to disengaging zone 59 is controlled by a control valve 64, when, in fact, the opposite is true. As described in the reference Wegerer et al. (see col. 11, lines 39-59; Fig. 2), element 62 of Wegerer et al. is not an internal riser, as stated by Applicant. Instead, it is a regenerated catalyst return line through which a portion of the regenerated catalyst contained in the disengaging zone 59 may be recirculated back to the combustor 56 at a rate regulated by control valve 54 (see col. 11, lines 39-59; Fig. 2).
	According to the teachings of the reference Wegerer et al. (see col. 11, lines 39-59; Fig. 2), the lower combustor 56, which has been equated to the regenerator of claim 7, is connected to the upper disengaging zone 59, which has been equated to the withdrawal well of claim 7, through an internal riser (i.e., a conduit) for transferring hot regenerated catalyst from the regenerator 56 to the upper disengaging zone 59. Thus, the reference Wegerer et al. clearly meets the claim limitation in claim 7 with respect to a withdrawal well (59) being disposed downstream to the regenerator (56) via a conduit to receive hot regenerated catalyst from the regenerator. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference Bertus et al. (US 5,358,630) teaches that a spent or deactivated catalyst can be regenerated by a combination of oxidative regeneration and reductive regeneration, wherein the oxidative regeneration involves contacted the spent or deactivated catalyst with a regeneration medium containing oxygen such as air, and wherein the reductive regeneration involves contacting the regenerated catalyst with H2, CO, methane, mixtures thereof, or other suitable reducing agents to regulate the oxidation state of metals on the catalyst (see col. 1, lines 59-63; col. 2, lines 27-46).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774